UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-cr-20214-GAYLES/OTAZO-REYES

UNITED STATES OF AMERICA,
V.

ALVARO Y. CORTES, and
OLGA L. AYA RODRIGUEZ,

Defendants.

 

ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

THIS CAUSE comes before the Court on Magistrate Judge Otazo-Reyes’s Report and
Recommendation (the “Report”). [ECF No. 150]. On January 6, 2020, Defendants filed a Motion
to Suppress Statements (the “Motion”). [ECF No. 121]. On January 14, 2020, the Court referred
the Motion to Magistrate Judge Otazo-Reyes, pursuant to 28 U.S.C. § 636 and the Magistrate Rules
of the Local Rules of the Southern District of Florida, for a Report and Recommendation. [ECF
No. 127]. In her Report, Judge Otazo-Reyes recommended that the Motion be denied. [ECF No.
150]. On March 6, 2020, Defendants filed objections to the Report (the “Objections”), [ECF No.
161], and the United States of America responded to Defendants’ Objections on March 8, 2020,
[ECF No. 162].

A district court may accept, reject, or modify a magistrate judge’s report and
recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which
objection is made are accorded de novo review, if those objections “pinpoint the specific findings
that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see
also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint
Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,
208 F. App’x 781, 784 (11th Cir. 2006).

Having conducted a de novo review of the record, the Court agrees with Judge
Otazo-Reyes’s well-reasoned analysis and conclusion that the Motion should be denied.
Accordingly, after careful consideration, it is ORDERED AND ADJUDGED as follows:

(1) Judge Otazo-Reyes’s Report [ECF No. 150] shall be AFFIRMED AND

ADOPTED and incorporated into this Order by reference; and

(2) Defendants’ Motion shall be DENIED.

DONE AND ORDERED in Chambers at Miami, Florida, this 10th day of March, 2020.

DLM

DARRIN P. ares pias
UNITED STATES DI sbedcr JUDGE
